Citation Nr: 0638869	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  01-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to a service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from December 1996 to 
December 1998.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In his September 2001 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board.  He was scheduled for a Travel Board 
hearing at the RO in October 2003, but failed to attend the 
hearing.  He has not provided good cause for his failure to 
report for the hearing, nor has he subsequently indicated a 
desire to have another hearing scheduled.  Therefore, the 
Board considers his hearing request withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).  

This case has been remanded twice by the Board for further 
development of the evidence - initially in November 2003 and 
more recently in May 2005.  One of the reasons for remanding 
was to obtain a medical nexus opinion as to whether there is 
a relationship between any current back disorder and the 
veteran's service-connected left knee disability.  The 
requested medical opinion has been obtained and the case is 
now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence shows the veteran's low back 
disorder began several years after service and is not due to 
any injury or disease in service.  

2.  The medical evidence also shows the veteran's service-
connected left knee disability did not cause or worsen his 
low back disorder.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor is it proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a May 2004 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through June 2005 have been obtained and, as 
mentioned, he had the opportunity for a hearing (but 
unfortunately failed to report for it) and was provided two 
VA compensation examinations, including to assess whether 
there is a relationship between his service-connected left 
knee disability and any current low back disorder - the 
dispositive issue.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in May 2001 - and again on several subsequent 
occasions before eventually sending the veteran a VCAA letter 
in May 2004.  But bear in mind the Board remanded this case 
to the RO in November 2003, partly to ensure compliance with 
the VCAA, and after sending the veteran the May 2004 VCAA 
letter to comply with the Board's remand directive, the RO 
readjudicated his claim in the December 2004 supplemental 
statement of the case (SSOC) based on any additional evidence 
that had been received since the initial rating decision 
in question, statement of the case (SOC), and prior SSOCs.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  

The veteran's claim in this case is for service connection, 
including on a secondary basis.  He recently received a 
Dingess letter in October 2006 discussing the downstream 
disability rating and effective date elements of his claim.  
His claim has not been readjudicated since providing that 
letter, but this is inconsequential and, therefore, at most 
harmless error because the Board is denying his underlying 
claim for service connection, so any ancillary concerns about 
the downstream disability rating and effective date elements 
of his claim are rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected condition also shall be service-connected.  
38 C.F.R. § 3.310(a).  But medical evidence is required to 
show this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  In addition, service connection is 
permitted for aggravation of a non-service-connected 
disability caused by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The veteran's service medical records, including the report 
of his military separation examination, are completely 
unremarkable for any complaints, abnormal clinical findings, 
or diagnosis relative to any back disorder.  

At the time of a March 2001 VA orthopedic compensation 
examination the veteran did not report any problems 
concerning his back and the examiner did not note any 
pertinent abnormal clinical findings or diagnosis.  That 
examination was conducted primarily to evaluate the veteran's 
left knee disability.  

VA clinic records dated from May 2001 through June 2005 
contain only two references to complaints of back pain.  In 
September 2001, the veteran complained of low back pain that 
he thought was due to favoring his left leg.  The examiner 
noted the veteran used a crutch on the left side, but did not 
report any pertinent clinical findings regarding his back and 
did not diagnose any back disorder.  A January 2003 record 
reflects the veteran's report of back pain for the previous 
week that began after lifting a heavy pool.  The examiner 
noted some tenderness, but straight leg raise testing and 
reflexes were normal.  Back pain was diagnosed.  The 
remainder of the VA treatment records relate to evaluation 
and treatment for other ailments, including the veteran's 
left knee disability and, in particular, recurrent 
dislocation of the left shoulder.  



In November 2001, the veteran testified at a hearing at the 
RO before a local Decision Review Officer that he would 
sometimes have to use crutches because of his left knee, but 
that normally he could get around with a cane.  He said his 
back would sometimes cramp when he was walking or when he 
moved "the wrong way" at night and that he could not lift 
over 30 pounds without experiencing back pain.  

The veteran reported to a VA orthopedic examiner in May 2004 
that he believed his back pain had been present since 1997 or 
1998, although he had never sought medical attention for it.  
He again reported the pain would sometimes occur when moving 
around or after working all day, but he indicated it was most 
troubling at night, waking him occasionally with pain and 
spasms.  On examination, there was no noticeable limp.  
Tenderness was present over the left lumbar paraspinal 
muscles and those muscles appeared slightly tight.  Range of 
motion of the back was reportedly normal in all axes, with 
pain reported at the extremes of motion in flexion and right 
lateral bending.  The examiner's diagnosis was low back 
muscle spasms.  The examiner did not comment on the 
relationship between the back complaints and the veteran's 
left knee disability.  

As mentioned, in May 2005 the Board remanded this case to the 
RO (via the Appeals Management Center (AMC)) to obtain a 
medical nexus opinion concerning the etiology of the 
veteran's low back disorder - including insofar as whether 
it is related to his already service-connected left knee 
disability.  And in June 2006, in response to this request, 
the designated VA physician reviewed the medical and other 
relevant evidence in the claims file, including the report of 
the May 2004 VA compensation examination.  Then, based on the 
veteran's report of never previously having sought treatment 
for his back complaints and based on the May 2004 examiner's 
report of slight tenderness of the paraspinal muscles, 
the commenting VA physician concluded the veteran most likely 
had lumbar strain, which the physician designate added was a 
common condition affecting at one time or another a 
significant portion of the general population.  He went on to 
state that it was less likely than not the veteran's service-
connected left knee disability caused or aggravated any low 
back disability now present.  His rationale for concluding 
this was the earlier examiner's notation that there was no 
noticeable limp.  And in further explaining this important 
point, the VA physician said the mechanism by which the left 
knee could impact the low back was through a significantly 
deranged gait, which would cause abnormal spine dynamics.  
But, he stated, that was not the case for the veteran.

It equally deserves mentioning that no other examiner has 
reported any "significantly deranged gait" either, despite 
the fact that the VA clinic records do show the veteran 
previously used crutches and then used a cane to support his 
left knee.  

In the absence of any evidence of a low back disorder during 
service or that any current back disorder is due to injury or 
disease during service, the Board concludes that service 
connection for a low back disorder on the basis of direct 
service incurrence must be denied.

The veteran's claim also must be denied on a secondary basis, 
as well, since the VA physician recently concluded in June 
2006 that there is no cause-and-effect relationship between 
the veteran's service-connected left knee disability and his 
current low back problems - diagnosed as lumbar strain.  And 
this is true even considering possible aggravation.  There is 
no medical opinion to the contrary.

The only evidence purportedly linking the veteran's back 
complaints to his service-connected left knee disability is 
his own statements and hearing testimony.  But as a layman, 
he does not have the necessary medical training and/or 
expertise to give a probative opinion on this determinative 
issue.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, his own report in January 2003 that his 
back pain had been present only for the previous week weighs 
heavily against his later statement that his back pain had 
been present since 1997 or 1998.

In the absence of medical evidence that is favorable to the 
veteran's claim and in the face of specific medical evidence 
against his claim, the Board finds that the criteria for 
service connection for a low back disorder on a secondary 
basis are also not met.  

For all the foregoing reasons, the claim for service 
connection for a low back disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is clearly against the 
veteran's claim, this doctrine is inapplicable in the current 
appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  


ORDER

The claim for service connection for a low back disorder, 
including as secondary to a service-connected left knee 
disability, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


